  Case 3:20-cv-08123-JJT Document 29 Filed 08/19/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                    )
                                  )
                 Plaintiff;       )   Case No. CV-20-08123-PCT-JJT
v.                                )
                                  )   MOTION IN THE ALTERNATIVE
Forrest Fenn,                     )   TO TRANSFER JURISDICTION
                                  )   PURSUANT TO 28 U. S. C. § 1631
                 Defendant.       )
_________________________________ )

       MOTION IN THE ALTERNATIVE TO TRANSFER JURISDICTION
                    PURSUANT TO 28 U. S. C. § 1631

       Plaintiff (“I, me, my”) respectfully Moves — not knowing whether such a Motion

is required to invoke protection of 28 U. S. C. § 1631 (“1631”), and reflecting the plain,

repeatedly invoked intent of Plaintiff’s timely filings — in the alternative to transfer

jurisdiction under 1631 to the District of New Mexico, curing any want of specific

personal jurisdiction in Arizona by general jurisdiction. 1631 reads:

              Whenever a civil action is filed in [Federal court] […] and that
              court finds that there is a want of jurisdiction, the court shall,
              if it is in the interest of justice, transfer such action or appeal
              to any other such court […] in which the action or appeal
              could have been brought [without changing the filing date].

       The plain language of 1631 suggests that the Court may transfer sua sponte, but

the purpose of this Motion is to avoid dismissal on purely technical grounds of having

invoked, but not having Moved for, 1631 protection. Perhaps my concern is groundless.

It would seem that defense, well ahead of deadline I agreed to extend without hesitation,



                                              1
  Case 3:20-cv-08123-JJT Document 29 Filed 08/19/20 Page 2 of 5




already would have filed to seize any such technical advantage that might exist. Also,

Courts are courts of justice, not technicalities. But there would appear no harm or delay

in respecting the Court by Moving in the alternative, particularly as the jurisdiction filing

phase of the case is not yet concluded.

       All my filings to date in this case are incorporated by reference. Grounds for this

motion are set forth in the short attached memorandum incorporated by reference herein.


Respectfully submitted this 19th day of August, 2020,




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                              2
  Case 3:20-cv-08123-JJT Document 29 Filed 08/19/20 Page 3 of 5




                MEMORANDUM OF POINTS AND AUTHORITIES


       As cited in filings, in Fed. Home Loan Bank of Boston v. Moody’s Corp., 821 F.3d

102 (1st Cir. 2016) the First Circuit held that 1631 plainly authorizes transfer for want of

personal jurisdiction. Because of its importance, I assume that the Court is familiar with

this ruling. Defense cannot be surprised or prejudiced by a Motion raising no new issues

whose intent I have so plainly invoked, expressed, and cited as precedent in filings.

       Other circuits, including both the Ninth and Tenth as cited in Fed. Home Loan

Bank, agree that 1631 allows such transfer. According to the First Circuit, Ninth Circuit

precedent is Gray & Co. v. Firstenberg Mach. Co., 913 F.2d 758, 761–62 (9th Cir. 1990)

and in the Tenth Ross v. Colorado Outward Bound School, Inc., 822 F.2d 1524 (10th Cir.

1987). The First Circuit then suggests that all circuits concur on this question, adding,

regarding the history of 1631 in Britell v. United States, 318 F.3d 70 (1st Cir. 2003):


              After examining much of the same legislative history […]
              the Britell panel concluded that Congress passed § 1631 to
              (1) make sure that “a litigant [does not] find himself without
              a remedy because of a lawyer's error or a technicality of
              procedure […] and (2) eliminate [multiple jurisdiction filing]
              […] Accordingly, the statute “protects litigants against both
              statutory imprecision and lawyers' errors” and “offers a practical
              alternative”—i.e., transfer when jurisdiction is wanting —
              […] Id. And, we observed, the statute “furthers the
              salutary policy favoring the resolution of cases on the
              merits.” Id. (citing cases). These considerations, we said,
              lead to “[t]he conclusion that transfer, rather than dismissal,
              is the option of choice....” Id.




                                              3
  Case 3:20-cv-08123-JJT Document 29 Filed 08/19/20 Page 4 of 5




       In Dornbusch v. Comm’r, 860 F.2d 611, 612 (5th Cir.1988), the Fifth Circuit

concurred that 1631’s legislative history is “fully consistent with ... a broad, nontechnical

reading of” statute.

       The First Circuit in Fed. Home Loan Bank observed that transfer is not automatic,

allowed only if it is in the interest of justice. Respectfully reminding the Court that

dismissal by pretrial motion is extreme, based on the evident merit of my case and other

matters at the Court’s discretion, I leave that question to the Court.


                                      CONCLUSION


For the foregoing reasons, I respectfully Move the Court in the alternative, if want of

Arizona jurisdiction is found, to transfer this case intact to the District of New Mexico to

cure by general jurisdiction per 28 U. S. C. § 1631.


Respectfully submitted this 19th day of August, 2020,




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                              4
  Case 3:20-cv-08123-JJT Document 29 Filed 08/19/20 Page 5 of 5




                             CERTIFICATE OF SERVICE


I hereby certify that this date, August 19, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will simultaneously

serve notice of such filing to counsel of record and the Court Monitor to their registered

electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                  Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                             5
